Citation Nr: 0102399	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD), to include 100 percent, 
prior to October 21, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from May 1994 and September 1998 rating 
decisions of the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO).

In a June 1995 statement, the veteran raised the issue of 
service connection for high blood pressure as secondary to 
PTSD.  As this issue has not been adjudicated by the RO, it 
is referred there for appropriate action.  

The issue of entitlement to service connection for nicotine 
dependence is addressed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating appeal has been 
obtained.

2.  From March 9, 1994, and prior to October 21, 1996, the 
veteran's PTSD was manifested by nightmares, flashbacks, 
irritability, inability to control anger, problems 
concentrating, trouble sleeping, and depression, productive 
of no more than severe social and industrial impairment.


CONCLUSION OF LAW

The schedular criteria for a 70 percent rating from March 9, 
1994, and prior to October 21, 1996, for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.16, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

Historically, in a December 1987 rating decision, the RO 
granted service connection for PTSD, evaluated as 10 percent 
disabling from March 4, 1987.  Following a period of 
hospitalization in 1987, the RO, in a February 1988 rating 
decision, granted a temporary total hospitalization rating 
based on 38 C.F.R. § 4.29.  The 10 percent evaluation was 
resumed thereafter.  In March 1990, the rating was increased 
to 30 percent from February 1990.  A subsequent rating 
decision by the RO in October 1991 granted a temporary total 
hospitalization rating from July 1991 through the end of 
September 1991.  The 30 percent evaluation was resumed 
thereafter.  

In a February 1992 rating decision, the RO denied an 
increased rating for PTSD.  That month, the RO notified the 
veteran of the adverse decision and of his appellate rights, 
but he did not file an appeal within one year of the date of 
notification.  As such, the February 1992 rating decision is 
final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.104(a) (1991).  

The reopened claim for an increased rating for PTSD was 
received on March 9, 1994.  By a decision in May 1994, the RO 
confirmed and continued the 30 percent rating, following 
assignment of a temporary total hospitalization rating for 
March and April 1994.  By letter dated May 31, 1994, the 
veteran was advised of the decision and his appellate rights.  
On June 6, 1995, the RO received a statement wherein the 
veteran requested reevaluation of his PTSD rating.  The Board 
construes this statement as a timely notice of disagreement 
with the May 1994 rating decision denying an increased rating 
for PTSD .  In so deciding, the Board notes that the 
veteran's statement is without a postmark and, thus, is 
presumed to have been filed 5 days prior to the date of 
receipt at the RO.  See 38 C.F.R. §§ 20.302(a), 20.305(a) 
(1994).  

Th Board notes that while the RO did not provide the veteran 
or his representative a statement of the case regarding the 
May 1994 rating decision, a statement of the case based on a 
subsequent rating decision was issued in September 1997.  A 
review of the September 1997 statement of the case reveals 
that it contained all appropriate laws and regulations 
regarding the issue of an increased rating for PTSD.  As 
such, the Board concludes that the veteran has been given 
adequate notice to respond and has not been prejudiced by its 
approach in this case.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
A substantive appeal regarding the issue of an increased 
rating for PTSD was filed in October 1997.  

In a February 1999 rating decision, the RO granted a 100 
percent schedular rating for PTSD, effective from October 21, 
1996.  

The veteran argues, in essence, that he is entitled to an 
effective date prior to October 21, 1996, for the award of a 
100 percent schedular rating for his PTSD.  The Board 
observes that the criteria for determining the effective date 
of an increased evaluation is set forth in 38 U.S.C.A. § 
5110(a) and (b)(2), as well as 38 C.F.R. § 3.400(o).  These 
legal criteria provide that generally, the effective date of 
an award of increased compensation is the date of the receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  
Nevertheless, the effective date of an award of increased 
compensation can be the earliest date as of which it is 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

As the veteran's claim for an increased rating for PTSD was 
received on March 9, 1994, evidence relevant to the veteran's 
claim is any dated from March 9, 1993, one year prior to the 
date of receipt of the increased rating claim, through 
October 21, 1996, the effective date of the 100 percent 
rating.  

A report of VA hospitalization for five days in September 
1993 reflects the veteran was admitted for alcohol and 
cocaine dependence.  It was noted he was service-connected 
for PTSD.  Mental status examination was unremarkable except 
that his insight and judgment were characterized as fair.  He 
was considered employable at discharge. 

A VA hospital discharge summary from March to April 1994 
shows that the veteran was admitted for depression, suicidal 
ideations and to save his common law relationship.  His 
symptoms included nightmares, insomnia, and intrusive 
thoughts triggered by odors and pictures or conversations.  
He frequently longed to be back "over there" which he 
recognized as "crazy."  He angered easily and feared what 
he was capable of doing when angry.  He recognized enjoying 
being aggressive but felt guilty afterward.  Medication 
reportedly decreased his feelings of anxiousness and anger 
and made him more passive.  He reported hearing auditory 
hallucinations and being paranoid.  Regarding his personal 
history, the veteran indicated that he had had multiple jobs 
since the military and was frequently laid off but never 
called back.  He claimed that he found out later that people 
were afraid of him and that was the reason he was never 
called back.  He last worked in 1990.  

On admission, the veteran was alert, oriented times three, 
pleasant and cooperative.  His affect was appropriate and he 
had good eye contact.  His mood was slightly anxious.  His 
speech was normal in rate and note.  His thought process was 
coherent.  He had no current suicidal ideas.  Concentration 
was fair.  Serial sevens were slow but accurate.  He was able 
to relate the presidents back to Carter.  Problem 
interpretation was abstract but related in a concrete way.  
He had no current hallucinations or delusions.  His judgment 
was fair with some insight.  The diagnoses were alcohol 
dependency, moderate; cocaine abuse; cannabis dependency in 
partial remission; and PTSD.  He was considered 
psychiatrically stable at discharge.  The veteran was 
considered competent and employable.  

During his period of hospitalization, the veteran was 
afforded a VA psychiatric examination for compensation 
purposes in March 1994.  Subjective complaints included 
irritability, fear of abusing his common-law wife's children, 
polysubstance abuse, depressed affect, dissociative episodes 
lasting seconds in which he felt he was once again in 
Vietnam, and feelings of survivors guilt over the death of a 
squad which he was leading.  He also claimed that he was 
upset by the sounds of helicopters.  Objective findings noted 
that the veteran was initially irritable but later calmed 
down.  He was rational and sober.  He displayed no evidence 
of delusions or hallucinations and was not currently 
depressed.  Current medications included Tegretol 100 mg in 
the morning and 200 mg at night, Benadryl 50 mg at night as 
needed for insomnia and Buspar 5 mg three times a day.  These 
medications made him less irritable but he got angry about 
not being the angry person that he used to be.  He actually 
missed his anger.  The pertinent diagnosis was PTSD, 
moderate.  

A VA hospital discharge summary dated in June 1994 reflects 
that the veteran had been recently discharged from a Dual 
Diagnosis Unit after an altercation with another patient.  He 
reported that he continued to have great difficulty sleeping, 
nightmares and daily flashbacks.  His appetite was good, but 
he got depressed off and on.  He denied suicidal thoughts.  
Mental status examination on admission showed the veteran to 
be cooperative but with a labile mood.  He cried during the 
interview for seemingly ambiguous reasons.  He had an angry 
body posturing.  His thoughts were coherent.  There were no 
hallucinations or delusions and no suicidal or homicidal 
ideations.  He had a clear sensorium.  His judgment and 
insight were good.  He tended to exaggerate everything making 
the mental status examination somewhat unreliable.  During 
the hospitalization, the veteran was moderately active in 
groups but acted out on occasion by leaving the group and 
sleeping in the group.  He was discharged based on 
unauthorized absence.  At the time of his discharge, he was 
stable both medically and psychiatricly and not considered a 
danger to himself or others.  

VA outpatient treatment records dated in 1994 reflect 
continued treatment for PTSD symptomatology.  VA discharge 
summaries dated in May and June 1995 reflect assessments and 
treatment for gambling addiction rather than PTSD.  He was 
considered employable at discharge in June 1995.  

On VA psychiatric examination in August 1995, the veteran 
complained of not wanting to be around people, getting easily 
upset, having flashbacks, difficulties with communications 
and relationships, and having nightmares.  He indicated that 
he gets up in the middle of the night with the sweats and 
felt that he was running for an escape.  He reported feeling 
hopeless and helpless, with depression, lack of motivation 
and energy, and occasional problems with concentration.  He 
indicated that occasionally he hears voices but declined to 
elaborate.  On examination, he maintained an attitude that he 
did not want to be there.  While talking about his problems, 
he became tearful and uncontrollable, and felt sorry for not 
being able to maintain his attitude and relationship with his 
family.  Although he was under a moderate amount of distress 
he maintained normal speech and was coherent.  He had a 
dysthymic mood and full affect.  He was alert and oriented 
times three, and abstractions were good.  He was able to 
smile at certain occasions.  He did not maintain full 
concentration.  Diagnoses were dysthymic disorder, rule out 
major depressive disorder, alcohol dependence, cocaine 
dependence, and marijuana dependence in remission.  
Psychosocial stressors were considered moderate to severe, 
because of his psychiatric illness and impulse control 
problems.  A global assessment of functioning (GAF) score of 
50 was assigned.  

A VA discharge summary from August to October 1995 shows that 
the veteran was admitted to the Center for Stress Recovery 
Residential Treatment Program for PTSD.  He presented with 
depression, anxiety, nightmares, intrusive thoughts, sleep 
disturbance and aggressive behavior.  His mood was extremely 
labile and he was easily irritated and very restless.  He was 
motivated for treatment out of concern for his 2 children and 
in order to maintain his marriage.  During group session, he 
was disruptive but gradually became able to respond 
appropriately.  It was noted that he was enrolled in "VGS" 
with the goal of attending trade school.  His GAF score at 
the time of discharge was 55.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's PTSD is evaluated under Diagnostic Code 9411.  
The Board notes that the rating criteria for evaluating 
mental disorders were significantly revised, effective 
November 7, 1996.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  
However, retroactive application of the revised regulations 
prior to November 7, 1996, is prohibited.  Rhodan v. West, 12 
Vet. App. 55 (1998).  Therefore, in this case, impairment 
resulting from PTSD from March 9, 1993 to October 21, 1996, 
must be evaluated utilizing the older criteria only.

Formerly, the Schedule provided for the assignment of a 100 
percent rating when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation was assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
was assigned when there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent rating was 
assigned for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (prior 
to November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in the former 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed. 
Reg. 4753 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).

Based upon a review of the evidence from March 9, 1993 to 
October 21, 1996, the Board finds that the veteran's PTSD 
more nearly approximates the criteria for a 70 percent 
rating.  His PTSD symptomatology includes nightmares, 
flashbacks, irritability, inability to control anger, trouble 
sleeping, and depression.  He also experiences guilt, loss of 
energy and concentration, and suicidal ideations.  His GAF 
scores of 50-55 reflects a degree of impairment which is 
considered moderate to serious.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994); 38 C.F.R. § 4.125 (2000).  
In addition, the veteran was hospitalized on multiple 
occasions for treatment of PTSD.  Hence, the Board finds that 
the evidence supports an assessment of his PTSD that is 
"severe" in overall impairment under the old criteria.  
Accordingly, the Board concludes, with the resolution of 
reasonable doubt in the veteran's favor, that the schedular 
requirements for a 70 rating for PTSD have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.7, 4.132, Diagnostic Code 
9411 (prior to November 7, 1996). 

The evidence does not, however, show entitlement to a 100 
percent rating.  There is no entitlement to a total 
evaluation under the previous regulations as there is no 
evidence that the veteran suffers from psychoneurotic 
symptoms that indicate withdrawal from reality and that have 
left him totally incapacitated.  No examiner has noted 
evidence of disturbed thought or behavioral processes.  There 
is no indication that he is generally confused, engages in 
fantasy, or suffers from panic or explosions of aggression.  
Overall, total incapacity is not shown.  Multiple examiners 
have indicated that the veteran is employable.  Thus, the 
evidence does not warrant a 100 percent evaluation.

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, also effective November 7, 1996, with the 
amendments for mental disorders.  Section 38 C.F.R. § 4.16(c) 
would be used in the veteran's case, since his claim for an 
increased rating was filed before the regulatory change 
occurred.  Under 38 C.F.R. § 4.16(c), the assignment of a 100 
percent schedular rating is warranted in cases in which a 
veteran is rated 70 percent disabled due to a psychiatric 
disorder, the psychiatric disorder is the veteran's only 
compensable disability, and the psychiatric disorder is found 
to preclude him from securing or following a substantially 
gainful occupation.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994) (discussing the applicability of 38 C.F.R. § 4.16(c)); 
see also Swan v. Derwinski, 1 Vet. App. 20 (1990).

The evidence indicates that the veteran last worked in 1990.  
While the veteran may argue that he was unable to secure or 
follow a substantially gainful occupation due to his service-
connected PTSD the evidence, however, suggests otherwise.  VA 
discharge summaries in March 1993, April 1994 and June 1995 
indicated that the veteran was employable.  In addition, an 
October 1995 discharge summary noted that the veteran was 
enrolled in "VGS" with the goal of attending trade school.  
The Board further notes that no medical opinion is contained 
in the record which indicates that the veteran was unable to 
secure or maintain gainful employment as a result of his PTSD 
during the time period at issue.  

The Board notes that while the veteran may be currently 
unemployed, current unemployment or difficulties in obtaining 
employment are not dispositive of the total rating for 
compensation issue.  As the Court stated in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), "[T]he question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment."  Here, the evidence does not show that 
the veteran's service-connected disability renders him unable 
to obtain or retain substantially gainful employment.  Hence, 
a 100 percent evaluation under 38 C.F.R. § 4.16(c) is not 
warranted.  

Regarding the effective date of the 70 percent rating, the 
Board finds that based on the evidence one year prior to 
March 9, 1994, specifically the September 1993 VA hospital 
discharge summary, it was not factually ascertainable that an 
increase in disability had occurred.  Therefore, the proper 
effective date for the 70 percent rating is March 9, 1994, 
the date of receipt of the increased rating claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

Entitlement to a 70 percent rating for PTSD from March 9, 
1994 is granted, subject to the applicable laws and 
regulations governing the payment of monetary benefits.  


REMAND

The veteran also seeks service connection for nicotine 
dependence based on tobacco use in service.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon 
inservice tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
Whether nicotine dependence may be considered a disease for 
purpose of the laws governing veterans' benefits, (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
veteran in the present case filed his claim in March 1998, 
the statutory change will not affect the disposition of this 
appeal.

The record shows that in June 1998 the RO sent the veteran a 
letter informing him of what he had to do in order to 
establish service connection for particular disabilities as 
being due to tobacco use in service and/or to establish 
service connection for nicotine dependence.  The letter also 
included a questionnaire about his tobacco use history.  To 
date, no response has been received from the veteran.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board remands the matter to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for nicotine 
dependence, or disability due to tobacco 
use in service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If after making reasonable 
efforts, the RO is unable to obtain all 
of the relevant records so sought, the RO 
must provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a) 114 Stat. 
2096,2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  A copy of 
the notice must be associated with the 
claims file. 

2.  The RO should again request the 
veteran to identify the disabilities 
claimed as being due to tobacco use in 
service and/or nicotine addiction.  The 
veteran should also provide information 
relevant to his history of tobacco use 
subsequent to service, to include 
identifying any periods of smoking 
cessation.

3.  The RO should schedule the veteran 
for appropriate VA examination(s) to 
determine the nature and etiology of any 
claimed disability(ies) due to tobacco 
use in service.  All indicated tests, 
studies and X-rays should be performed.  
For any diagnosed condition, the examiner 
should provide a medical opinion as to:

(i) whether it is more, less or equally 
as likely as not that the veteran's 
inservice tobacco use resulted in the 
disability, as distinguished from tobacco 
use after service;

(ii) whether the veteran acquired an 
addiction to nicotine while in the 
military; and

(iii) if so, whether it is more, less or 
equally as likely as not that there is a 
relationship between his nicotine 
dependence and the disability.  

In providing the above opinions, the 
physician should consider the possible 
effect of the veteran's smoking before 
and after his military service.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

4.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required clinical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



